                          Case 2:20-cv-00001-APG-BNW Document 22 Filed 04/21/20 Page 1 of 2




                     1    Lisa A. McClane
                          Nevada State Bar No. 10139
                     2    Daniel I. Aquino
                          Nevada State Bar No. 12682
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                     6    Email: daniel.aquino@jacksonlewis.com

                     7    Attorneys for Defendant
                          Nevada Property 1 LLC
                     8
                     9                                   UNITED STATES DISTRICT COURT

                     10                                        DISTRICT OF NEVADA

                     11    PATRICK HEEGEL,
                                                                                 Case No.: 20-cv-00001-APG-BNW
                     12                     Plaintiff,
                                                                                 STIPULATION TO EXTEND TIME FOR
                     13            vs.                                           NEVADA PROPERTY 1 LLC’S TO FILE
                                                                                 ITS REPLY IN SUPPORT OF MOTION
                     14    NEVADA PROPERTY 1 LLC, a Delaware                     TO DISMISS THIRD AND FOURTH
                           limited liability company, doing business as          CAUSES OF ACTION
                     15    THE COSMOPOLITAN OF LAS VEGAS,
                                                                                 (First Request)
                                            Defendant.                                             ORDER
                     16
                     17
                     18                IT IS HEREBY STIPULATED by and between Plaintiff Patrick Heegel (“Plaintiff”),

                     19     through her counsel the Law Offices of Robert P. Spretnak and Defendant Nevada Property 1,

                     20     LLC, doing business as The Cosmopolitan of Las Vegas (“Defendant”), through its counsel

                     21     Jackson Lewis P.C., hereby stipulate and agree to extend the time for Defendant to file its reply

                     22     in support of motion to dismiss third and fourth causes of action, which is currently due on April

                     23     20, 2020, until June 15, 2020.

                     24           1.       The parties believe these extensions are appropriate because the operations of

                     25   Defendants (and of counsel for both parties) have been impacted by the ongoing COVID-19

                     26   pandemic.

                     27           2.       This stipulation and order are sought in good faith and not for the purpose of delay.

                     28
Jackson Lewis P.C.
                                                                             1
    Las Vegas
                          Case 2:20-cv-00001-APG-BNW Document 22 Filed 04/21/20 Page 2 of 2




                     1            3.        This is the first request for an extension for Defendant to file its reply in support of

                     2    motion to dismiss third and fourth causes of actions.

                     3                 Nothing in this Stipulation, nor the fact of entering to the same, shall be construed as

                     4      waiving any claim and/or defense held by any party.

                     5             Dated this 20th day of April, 2020.
                     6
                             LAW OFFICE OF ROBERT P. SPRETNAK                      JACKSON LEWIS P.C.
                     7
                             /s/ Robert Spretnak                                   /s/ Lisa A. McClane
                     8       Robert Spretnak, Bar No. 5135                         Lisa A. McClane, Bar No. 101039
                             8275 S. Eastern Avenue, Suite 200                     300 S. Fourth Street, Ste. 900
                     9       Las Vegas, Nevada 89123                               Las Vegas, Nevada 89101

                     10      Attorney for Plaintiff                                Attorneys for Defendant
                             Patrick Heegel                                        Nevada Property 1, LLC
                     11
                     12
                                                                          ORDER
                     13
                                                                   IT IS SO ORDERED:
                     14
                     15
                     16                                            United States District Court/Magistrate
                                                                   UNITED   STATES     DISTRICT   JUDGEJudge
                     17                                            Dated: April 21,2020.
                                                                   Dated: _________________________
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                               2
    Las Vegas
